Exhibit 10.3

Consulting Agreement

This Business Consulting Agreement is entered into on October 30, 2009 by
General Automotive Company, Inc. (“Company”) and Douglas J. Nagel.
(“Consultant”)

 

  1. Company is a publicly traded automotive importer and parts supplier, and
Consultant is a business consulting firm, specializing in corporate finance and
operations, and general business management matters.

 

  2. Company desires to engage Consultant as a business consultant, in the above
areas, and Consultant accepts such terms as follows. This Agreement shall be for
a period of 36 months from the date hereof.

 

  3. Consultant will advise Company in the specific areas listed above.
Consultant will advise the CEO in areas of business management, growth
initiatives, and corporate oversight, and shall assist the CFO in areas of
corporate finance and banking relations.

 

  4. In lieu of cash compensation, Company shall pay for the services of
Consultant through the issuance of options to purchase 13,500,000 shares of
restricted common stock of Company. The exercise price of said options shall be
4 cents per share, and these options may be exercised at any time from the date
of execution hereof for a period of 5 years. Said options are deemed to be fully
vested and fully earned upon execution of this agreement. Consultant may assign
all or a portion of these shares as it deems appropriate. Consultant shall agree
to devote up to 20 hours per week in the areas listed above, under this
Agreement. Said work may be in phone, in person, or otherwise, and Consultant
will not have any specific hours of work in this regard.

 

  5. This Agreement may be terminated at any time, for any reason, by the
Company, however, termination shall not effect the shares that are issued to
Consultant.

 

  6. Consultant agrees to act in the best interest of the Company at all times,
maintain confidentiality of any and all information that comes into his



--------------------------------------------------------------------------------

 

possession unless otherwise authorized, to use his best efforts to further the
business interests of the Company during the term of this Agreement in
accordance with the terms hereof.

 

  7. This Agreement is entered into in Orlando, Florida and enforceable under
Florida Law.

Wherefore the parties have executed this Agreement this 30th day of October,
2009.

 

General Automotive Company, Inc.

     

By:

 

/s/ Dan Valladao

     

/s/ Douglas J. Nagel

 

Dan Valladao, CEO

      Douglas J. Nagel